This is a suit in ejectment brought in the district court of Pontotoc county, by the defendant in error, as plaintiff, against the plaintiff in error, as defendant, for the possession of certain lands described in plaintiff's petition. After a trial to the court without a jury, the court rendered judgment in favor of the plaintiff for the possession of the land involved. From this judgment defendant prosecutes this appeal.
Plaintiff in error's brief in this case was served upon the defendant in error July 21, 1923, and no brief has been filed by the defendant in error, nor any reason given for failure to do so. The record of this court does not show any extension of time granted to the defendant in error for filing such brief, nor any application therefor. It is a well established rule of this court that it is not required to search the record to find same theory upon which the judgment of the trial court may be sustained. In this situation, where the brief filed by the plaintiff *Page 287 
in error reasonably sustains the assignments of error contained in the petition in error, the judgment will be reversed in accordance with the prayer of the petition in error. (Duncan Nat. Bank of Duncan v. First Nat. Bank of Walters,91 Okla. 124, 217 P. 160, and cases cited.)
After an examination of the plaintiff's brief herein, it is concluded that the judgment of the trial court should be reversed and the cause remanded to the district court of Pontotoc county, with directions to grant a new trial in the action.
By the Court: It is so ordered.